internal_revenue_service number release date index number ---------------------------- ------------ -------------------- ------------------------------------------------ ----------------------------- in re -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc psi b05 plr-131459-13 date date legend -------------------- taxpayer ----------------------------------------------------- year property ----------------------------------------------------------- tenant ----------------------------------------- ----------------------------------------------------------- ---------------------------- dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to make the election under sec_1_48-4 of the income_tax regulations for year facts according to the information submitted and representations made taxpayer is a limited_liability_company that owns the property taxpayer rehabilitated the property in a manner that qualified for the rehabilitation_credit under sec_47 of the internal_revenue_code for qualified_rehabilitation_expenditures incurred in connection with the certified_rehabilitation of a certified_historic_structure the property was placed_in_service in year tenant is a limited_liability_company that leases the property from taxpayer taxpayer and tenant entered into a contract to pass through the rehabilitation credits relating to the property to tenant the contract required taxpayer to file an election under sec_1_48-4 however taxpayer failed to timely file the election with its plr-131459-13 tax_return for year taxpayer requests an extension of time to make the election for year law and anaylysis sec_38 allows a credit for the taxable_year in an amount equal to the sum of the business_credit carryforwards carried to the taxable_year the amount of the current_year_business_credit plus the business_credit carrybacks carried to the taxable_year under sec_38 the amount of the current_year_business_credit includes the investment_credit under sec_46 under sec_46 the investment_credit includes the rehabilitation_credit under sec_47 sec_47 provides that the rehabilitation_credit for any taxable_year is the sum of percent of the qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building other than a certified_historic_structure and percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_1400n provides a higher percentage for qualified_rehabilitation_expenditures paid_or_incurred from date to date with respect to any qualified_rehabilitated_building or certified_historic_structure located in the gulf_opportunity_zone then the rehabilitation_credit for any taxable_year is the sum of percent of the qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building other than a certified_historic_structure and percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure under sec_47 qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building shall be taken into account for the taxable_year in which the qualified_rehabilitated_building is placed_in_service section sec_50 makes applicable rules similar to the rules of former sec_48 relating to certain leased property under former sec_48 a person other than a person referred to in former sec_46 who is a lessor of property may at such time in such manner and subject_to such conditions as are provided by regulations prescribed by the secretary elect with respect to any new sec_38 property other than property described in former sec_48 to treat the lessee as having acquired the property sec_1_48-4 provides that a lessor of property may elect to treat the lessee of the property as having purchased the property for purposes of the credit allowed by sec_38 sec_1_48-4 requires a statement of election to treat the lessee as a purchaser to be filed in the manner and within the time provided in sec_1_48-4 or g plr-131459-13 sec_1_48-4 provides the information that must be included in the election statement under sec_1_48-4 the election statement must be filed with the lessee on or before the due_date including any extensions of time of the lessee’s return for the lessee’s taxable_year during which possession of the property is transferred to the lessee sec_301_9100-1 provides that an extension of time is available for elections that a taxpayer is otherwise available to make however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax and that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 a request for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including the affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government conclusion based solely on the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer’s election will be considered timely filed for purposes of sec_1_48-4 if it is filed within days of the date of this letter a copy of this letter should be attached to taxpayer’s amended tax_return for year a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other plr-131459-13 provisions of the code in particular we express no opinion on whether taxpayer’s rehabilitation_expenditures qualify for the rehabilitation_credit under sec_47 whether any of the limited_liability companies involved in the transaction are partnerships for federal_income_tax purposes whether any of the members of the limited_liability companies are partners for federal_income_tax purposes or whether the lease is disregarded for federal_income_tax purposes in accordance with sec_301_9100-1 this ruling is not a determination regarding the economic_substance of the transaction economic_substance is a factual determination to be made during an examination by the appropriate service officials this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative also we are sending a copy of this letter to the appropriate sb_se official the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely curt g wilson associate chief_counsel passthroughs and special industries by _____________________________ nicole r cimino senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
